Citation Nr: 1102255	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
two RO rating decision.

In a September 2006 rating decision, the RO, inter alia, denied 
the Veteran's claim for service connection for bilateral hearing 
loss.  The Veteran filed a notice of disagreement (NOD) as to 
this decision in February 2007.  The RO issued a statement of the 
case (SOC) in December 2007, and the Veteran filed a substantive 
appeal (via a VA Form 9) in February 2008.

In a December 2009 rating decision, the RO assigned a 70 percent 
rating for the Veteran's service connected PTSD, and denied the 
claim for a TDIU. The Veteran filed an NOD with respect to the 
assigned rating and denial of a TDIU in January 2010.  The RO 
issued a SOC in May 2010, and the Veteran filed a substantive 
appeal (via a VA Form 9) that same month.

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of the 
hearing is of record.

The Board's decision addressing the claim for service connection 
for bilateral hearing loss is set forth below.  The claims for a 
rating in excess of 70 percent for PTSD and for a TDIU are 
addressed in the remand following the order; these matters are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, D.C. VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the 
June 2010 hearing, the Veteran raised the issue of service 
connection for tinnitus. While this claim was previously denied 
in the September 2006 rating decision, the Veteran did not appeal 
this matter. As such, this matter is not properly before the 
Board, and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  The Board accepts the Veteran's assertions of noise exposure 
in service as credible and consistent with his service aboard an 
aircraft carrier.

3.  Although the Veteran currently has hearing loss in each ear 
to an extent recognized as a disability for VA purposes, there is 
no evidence of hearing loss for decades after service, and the 
only competent, probative opinion to address the question of 
whether there exists a nexus between alleged in-service noise 
exposure and the Veteran's bilateral hearing loss weighs against 
the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the for service connection 
for bilateral hearing loss.  This letter also informed the 
Veteran of what information and evidence must be submitted by the 
Veteran and what information and evidence would be obtained by VA 
and requested that the Veteran submit any pertinent evidence in 
his possession (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect).  

While VA has not furnished to the Veteran general information 
pertaining to VA's assignment of disability ratings and effective 
dates (in the event the claim for service connection is granted), 
consistent with Dingess/Hartman, on these facts, such omission is 
not shown to prejudice the Veteran.  Because the Board herein 
denies the claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA, and 
private treatment records, the report of a November 2005 VA 
examination, the report of a January 2009 informal decision 
review officer (DRO) conference, and Social Security 
Administration (SSA) records.  Also of record and considered in 
connection with the appeal is the transcript of the June 2010 
Board hearing, as are various written statements provided by the 
Veteran and by his representative on his behalf.  The Board finds 
that no additional RO action to further develop the record in 
connection with the claim herein decided is warranted.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.   Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R.  § 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts that in-service noise exposure while 
serving on the hangar of an aircraft carrier resulted in hearing 
loss.  The Veteran contends that he was exposed to jet engine 
noise during his assignment working on the maintenance deck, 
which was one deck below the flight deck, and that he did not 
wear hearing protection.  He also asserts that he was exposed to 
loud noise during the once monthly cannon practices and during an 
incident where a pilot crashed on the deck and caused an 
explosion.  During his Board hearing, the Veteran also reported 
that his hearing disability began immediately following service.  
He also noted that he had a 28-year career in the logging 
industry and did not wear hearing protection.

At the outset, the Board notes that the Veteran's service records 
show that he served on the U.S.S. Bon Homme Richard, an aircraft 
carrier, during his active duty service.  As such service would 
undoubtedly involve some, and possible significant, noise 
exposure, the Board accepts the Veteran's assertion of in-service 
noise exposure as credible and consistent with his established 
service.  That fact notwithstanding, the Board also finds that 
the record does support an award of service connection for 
bilateral hearing loss.

The Veteran's service treatment records reflect no complaints, 
findings, or diagnoses of hearing loss.  The Veteran's entrance 
examination report reflects no ear disease or defects and hearing 
test results were within normal limits.  His October 1969 
separation examination report also reflects no disease or defects 
and that his hearing was normal.  On audiometric testing, pure 
tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
20
15
0
10
5

The above-described evidence reflects that no bilateral hearing 
loss was shown during service.  The Board notes, however, that 
the absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

On VA audiology consultation in November 2005, testing revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
40
LEFT
20
30
30
        
30 
45

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  The 
audiologist stated that the Veteran had mil bilateral 
sensorineural hearing loss.  The audiologist also obtained a 
history from the Veteran, reviewed his service and post-service 
medical records, and opined that the Veteran's hearing loss is 
less likely as not caused by or a result of service.  In so 
finding, the audiologist noted that hearing loss was within 
normal limits at enlistment and at service separation.  She also 
pointed to the Veteran's career in logging as a significant 
factor in reaching this conclusion.

VA outpatient treatment records also note the Veteran's 
complaints of and treatment for bilateral hearing loss.  Records 
from July 2009 note that the Veteran was fitted for and received 
hearing aids.  

A July 2009 statement from the Veteran's wife indicated that she 
had been married to the Veteran for 7 years and had observed his 
difficulties with hearing.  

The above-cited  evidence reflects that the Veteran currently has 
bilateral hearing loss to an extent recognized as a disability 
for VA purposes, as defined by to 38 U.S.C.A. § 3.385, as 
indicated, the November 2005 VA audiology note reflects that the 
auditory threshold was 40 decibels or greater in at least one 
frequency in each ear.  However, despite the presence of current 
disability, and the credible evidence of in-service noise 
exposure (discussed above), the claim must, nonetheless, be 
denied on the basis of medical nexus.

Here, the post-service evidence reflects no indication of hearing 
loss for at least 20 years after active military service.  The 
Board points out that the passage of many years between discharge 
from active service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection for the disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the only competent opinion on the question of nexus 
between bilateral hearing loss disability and service-t hat 
provided by VA audiologist, as noted above-is adverse to the 
claim.  The Board accepts the opinion of the audiologist as 
probative evidence on the question of whether there exists a 
relationship between current hearing loss disability and service-
based as it was upon full consideration of the Veteran's 
documented history and assertions, and supported by clear 
rationale based on a scientific study.  See, e.g., Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  Significantly, neither the Veteran nor his 
representative has presented, or identified any contrary medical 
opinion, i.e., a medical opinion that, in fact, supports the 
claim.

Finally, the Board notes that, as for any direct oral and written 
assertions by the Veteran, his wife, and/or his representative 
that there exists a medical relationship between current 
bilateral hearing loss disability and service, such assertions 
provide no basis for allowance of the claim.  As indicated above, 
the matter of medical nexus upon which this claim turns is a 
matter within the province of trained professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the named 
individuals is shown to be other than a layperson without 
appropriate training and expertise, none is competent to render a 
probative (persuasive) opinion on such a matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claims on appeal is warranted. 

The Veteran contends that he is entitled to a higher 100 percent 
disability rating for his PTSD, or, in the alternative, that he 
is entitled to a TDIU based upon his service-connected PTSD.  In 
various statements and during his Board hearing, the Veteran 
contends that he is unable to work due to his PTSD. He claims 
that his PTSD symptoms, including depression, difficulty 
concentrating, problems dealing with others, and severe anger, 
were the reason why he was terminated from his last position in 
2009 as a truck driver.  

The Veteran also indicated during the hearing that he had 
recently completed an 8-week anger management program at the 
Vancouver VA Medical Center.  While records from the Vancouver VA 
Medical Center through May 2010 have been associated with the 
Veteran's claims file, these records do not appear to contain the 
complete record of this treatment.  Given the Veteran's 
contention that his unemployability is due to problems with anger 
and inability to get along with others, these records are 
particularly pertinent to the Veteran's claim for an increased 
rating for PTSD.

The Board further emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file. See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should obtain any records of 
treatment for psychiatric disorder since May 2010, to 
specifically include records from the Veteran's anger management 
course, following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

The Board also notes that, as any decision with respect to the 
claim for higher rating for PTSD may affect the Veteran's claim 
for a TDIU, and, in view of the Veteran's assertions, the claim 
for a TIDU is inextricably intertwined with the claim for a 
higher rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both are 
adjudicated).  As the claims should be considered together, it 
follows that, any Board action on the TDIU claim, at this 
juncture, would be premature.  Hence, a remand of this matter is 
warranted, as well.

Also, to ensure that all due process requirements are met, on 
remand, the RO should give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's letter to the appellant should 
explain that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2010) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R.   § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance. Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal. The RO's 
adjudication of the claim for a higher rating for PTSD should 
include consideration of whether further "staged rating" 
(assignment of different ratings for distinct periods of time, 
based on the facts found), consistent with Hart v. Mansfield, 21 
Vet. App. 505 (2007) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The RO should obtain from the Vancouver 
VAMC all records of psychiatric evaluation 
and/or treatment of the Veteran since May 
2010, to specifically include records 
pertaining to the Veteran's anger 
management course. The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim for an increased 
rating for PTSD and for a TDIU.  The RO 
should explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period.

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.   After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for an increased 
rating for PTSD and the claim for a TDIU, 
in light of all evidence and legal 
authority (to include, in connection with 
the claim for a higher rating for PTSD,  
whether staged rating of the Veteran's 
disability, pursuant to Hart (cited above) 
is appropriate).

6.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all 
additional legal authority considered, 
along with clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


